DETAILED ACTION
This final Office action is in response to the claims filed on January 29, 2021.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180258695 to Earles et al. (hereinafter “Earles”) in view of US 8434264 to Bosserdet, Jr.
Earles discloses a door assembly comprising: 
a door structure 10; 
at least a first panel 120 mounted within the door structure, wherein the first panel includes a pet door opening (housing a pet door assembly; see FIG. 5); and 
a pet door assembly mounted to the first panel, wherein the pet door assembly comprises a pet door flap.

Bosserdet, Jr. teaches of a door assembly with a first panel with a pet door assembly mounted thereon, wherein the pet door assembly comprises:
an exterior frame 12 positioned on a first side of the first panel adjacent the pet door opening; 
an interior frame 12 positioned on a second side of the first panel adjacent the pet door opening; and 
a pet door flap14 mounted to one of the interior frame and exterior frame or between the interior frame and exterior frame and positioned within the pet door opening. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the pet door assembly of Earles with the pet door assembly of Bosserdet, Jr. in order to facilitate mounting and removal of the pet door assembly to the door structure; thus facilitating assembly and maintenance of the pet door assembly as well as to provide the Earles door structure with a height adjustable pet door assembly. (claim 1)
Earles, as applied above, further discloses wherein the exterior frame is attached to the interior frame through the pet door opening. (see col. 3, lines 24-26 of Bosserdet, Jr.)  (claim 3)
Earles, as applied above, further discloses wherein the pet door flap is vertically adjustable. (claim 11)
Earles, as applied above, further discloses wherein at least one of the exterior frame and the interior frame are adhered to the first side and second side of the first panel, respectively. (claim 16)
Earles discloses a door assembly comprising: a door structure; a panel mounted within the door structure, wherein the panel includes a pet door opening; and a pet door assembly mounted to the panel, 

Bosserdet, Jr. teaches of a door assembly with a first panel with a pet door assembly mounted thereon, wherein the pet door assembly comprises: an exterior frame positioned on a first side of the panel; an interior frame positioned on a second side of the panel; and a pet door flap mounted to one of the interior frame and the exterior frame or between the interior frame and the exterior frame and positioned within the pet door opening; wherein the exterior frame is attached to the interior frame through the pet door opening. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the pet door assembly of Earles with the pet door assembly of Bosserdet, Jr. in order to facilitate mounting and removal of the pet door assembly to the door structure; thus facilitating assembly and maintenance of the pet door assembly as well as to provide the Earles door structure with a height adjustable pet door assembly. (claim 18)
	Earles discloses a panel assembly for use in a pet access application, the panel assembly comprising: 
a panel 120 comprising a first side and a second side, wherein the panel comprises one of a clear, translucent, or opaque glass or plastic sheet; (see [0017] of Earles)
a pet door opening extending from the first side to the second side; (see FIG. 5)
a pet door assembly mounted to the panel.
Earles fails to disclose wherein the pet door assembly comprises: an exterior frame, an interior frame.
Bosserdet, Jr. teaches of a door assembly with a first panel with a pet door assembly mounted thereon, wherein the pet door assembly comprises:
an exterior frame 12 positioned adjacent the first side; an interior frame 12 positioned adjacent the second side; and a pet door flap 14 mounted to one of the interior frame and the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the pet door assembly of Earles with the pet door assembly of Bosserdet, Jr. in order to facilitate mounting and removal of the pet door assembly to the door structure; thus facilitating assembly and maintenance of the pet door assembly as well as to provide the Earles door structure with a height adjustable pet door assembly. (claim 19)
Earles, as applied above, further discloses wherein the exterior frame is attached to the interior frame through the pet door opening. (claim 20)

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Earles in view of Bosserdet, Jr., as applied above, in further view of CA 2153276 to Leoneli et al. (hereinafter “Leonelli”).
Earles, as applied above, further discloses a second panel mounted within the door structure, (see FIG. 5 of Earles), but fails to disclose wherein the second panel is vertically repositionable relative to the first panel. 
Leonelli teaches of a door structure with a panel assembly 1 comprising a panel 19 that is vertically repositionable relative to a first panel as well as a screen portion 10.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the second panel of Earles with the panel assembly of Leonelli in order to allow for opening and closing of the top portion of the Earles door assembly. (claim 2)
Earles, as applied above, further discloses wherein the second panel is repositionable to expose a screen portion within the door structure (claim 9) and a stationary screen member 10 adjacent to the second panel. (claim 10)

Claims 4, 6-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Earles in view of Bosserdet, Jr., as applied above, in further view of US 8484896 to Skubiak, Jr.  
Earles, as applied above, fails to disclose wherein the pet door flap comprises a lower edge and a pet door magnet extending along at least a portion of the lower edge. 
Skubiak, Jr teaches of a pet door flap 15 comprising a lower edge and a pet door magnet 18 extending along at least a portion of the lower edge.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a magnet along the lower edge of the Earles pet door flap, as taught by Skubiak, Jr., in order to facilitate maintaining the flap in the closed position. (claim 4)
Earles, as applied above, fails to disclose wherein a portion of at least one of the interior frame and the exterior frame comprises a frame magnet. 
Skubiak, Jr. teaches of a portion of at least one of the interior frame and the exterior frame comprises a frame magnet 34.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a frame magnet with at least one of the Earles inner frame and exterior frame, as taught by Skubiak, Jr., in order to facilitate maintaining the flap in the closed position. (claim 6)
Earles, as applied above, fails to disclose wherein a portion of both the interior frame and exterior frame comprise a frame magnet. 
Skubiak, Jr. teaches of a portion of a frame comprising a frame magnet 34.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a frame magnet with a portion of both the inner frame and exterior frame of Earles, as taught by Skubiak, Jr., in order to facilitate maintaining the flap in the closed position. (claim 7)

Skubiak, Jr. teaches wherein at least one of the interior frame, the exterior frame, and the pet door flap comprises a magnetized surface, and wherein at least one surface that is not magnetized of a part of the pet door assembly comprises a ferromagnetic material. (see col. 5, line 25-30)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a magnetized surface on one of the Earles interior frame, exterior frame, and pet door flap, and a surface that is of a ferromagnetic material, as taught by Skubiack, Jr., in order to facilitate maintaining the flap in the closed position. (claim 8)
Earles, as applied above, fails to disclose a removable pet door cover adjacent the interior frame of the pet door assembly. 
Skubiak, Jr. teaches of a removable pet door cover adjacent the interior frame of the pet door assembly.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a removable pet door cover with Earles, as taught by Skubiak, Jr., in order to facilitate maintaining the pet door assembly closed. (claim 12)
Earles, as applied above, fails to disclose wherein the exterior frame of the pet door assembly comprises at least one connector member for accepting a fastener. 
Skubiak, Jr. teaches of an exterior frame 14 of a pet door assembly comprises at least one connector member 26 for accepting a fastener.

Earles, as applied above, further discloses wherein the fastener 25 comprises a threaded screw. (claim 14)
Earles, as applied above, further discloses wherein the at least one connector member is not accessible from an outer surface of the exterior frame. (Note: the connector member 26 does not penetrate all “outer surfaces of the exterior frame,” hence reading on this recitation.) (claim 15)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Earles in view of Bosserdet, Jr. in view of Skubiack, Jr., as applied above.
Earles, as applied above, fails to disclose wherein the pet door magnet comprises a U-shaped member. On the other hand, it would have been an obvious matter of design choice to make the magnet u-shaped or of whatever shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Earles in view of Bosserdet, Jr., as applied above, in further view of US 5117890 to Taylor et al. (hereinafter “Taylor”)
Earles, as applied above, fails to disclose wherein at least one of the exterior frame and the interior frame are adhered to the first panel using at least one of a bead of structural adhesive and a structural adhesive tape. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a bead of structural adhesive to one of the exterior frame and interior frame of Earles, as taught by Taylor, in order to enhance the connection between the frame and panel. 

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. More specifically, on page 7 of the applicant’s response filed January 29, 2021, the applicant contends the following:

    PNG
    media_image1.png
    251
    614
    media_image1.png
    Greyscale

The examiner respectfully disagrees and maintains, as outlined in the claim rejections above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the pet door assembly of Earles with the pet door assembly of Bosserdet, Jr. in order to facilitate mounting and removal of the pet door assembly to the door structure; thus facilitating assembly and maintenance of the pet door assembly as well as to provide the Earles door structure with a height adjustable pet door assembly. 

As for whether the combination would be “unnecessarily cumbersome and non-aesthetically pleasing” as well as “add unnecessary cost to the door assembly,” it is unclear what constitutes “unnecessarily cumbersome,” “non-aesthetically pleasing,” and “unnecessary” to the “cost of the door assembly” since the applicant fails to provide any supports for such allegations.
Regarding applicant’s point on page 8 of the applicant’s response that: 

    PNG
    media_image2.png
    117
    619
    media_image2.png
    Greyscale

The examiner respectfully disagrees and maintains that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the second panel of Earles with the panel assembly of Leonelli in order to allow for opening and closing of the top portion of the Earles door assembly; thus facilitating the passage of air through the door without having to open the door.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634